Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but they are moot with respect to claims 1, 14, and 27 because of the new ground of rejection. Applicant argues that cited references failed to disclose the limitations of claims 6-8  containing “wherein the one or more controllers are further configured to: display, via the display, one or more selectable options for inputting criteria of  clips of the content  to be displayed; and receive at least one input to the displayed one or more selectable options for selecting at least one criteria of  clips of the content ,wherein the transmitted request includes information of the selected at least one criteria of  clips of the content; wherein the one or more selectable options comprises an option for setting a total length of time for displaying the plurality of clips of the content; wherein the plurality of clips of the content are selected for display further based on the set total length of time for displaying the plurality of clips of the content”.

However,  Bowers et al  that were used previously to reject the limitations of claims 7-8  disclose a system having management facility for providing one or more tools in a user interface for allowing users to select how they want to view the video content . And the users can select to view the entire content  or they can decide to view a specific installment  having  a specific length or duration. Also, the system allows users to customize installments  or recap of the media content by defining or inputting  length or duration for those installments and 

Based on that information, this action is made final.
                                                          Claims rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3; 5; 9; 14-16;18-19; 22; 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishore (US.Pub.20140101707) in view of Panchaksharaiah (US.Pub.No.20170332125) and Panchaksharaiah (20180310045) and Schmouker(US.Pat.No.8358917).

Regarding claim 1, Kishore et al disclose a terminal for presenting contextual clips for distributed content, the terminal comprising: one or more controllers configured to: receive an input for presenting content while the content is currently being distributed at a first time point 

transmit a request, for clips of the content prior to the first time point within the content (receives a user request for presentation of the media content event summary residing in the received at least one media content event summary segment, abstract; 0004; where a particular media content event summary segment 202 concludes prior to the start of the next media content event summary segment 202, 0045; 0060-0061; 0064);

receive information for displaying a plurality of clips of the content in which comprise portions of the content which occurred prior to the first time point within the content (see fig.2; where the user has missed portion of the news broadcast, the summary feed stream 108 provides media content event summary segment that presents a series of brief summaries of each news report segment presented in the missed portion of the news broadcast. For example, a previously presented segment describing a newsworthy event may be used to generate a relatively short summary video clip that summarizes the segment. Upon presentation of the series of summary video clips, the user will have a better appreciation of the various presented segments of the news broadcast program from its beginning up to its current presentation time, 0016; 0021;0060-0061; 0025);



display, via the display, the remainder of the content after all of the plurality of clips of the content have been displayed(with Kishore, the system is able to resume the display of the media content upon finishing the presentation of the clips of the media content; upon conclusion of the presented series of summaries, presentation of the rest of the selected media content event begins or resumes,0014; presentation of the remaining portion 126 of the selected media content event may begin or may be resumed from the pause point or stored point of the selected media content event. Some embodiments may be configured to resume presentation of the media content event based on content in the currently received media content stream 106, 0024; 0064; 0093; 0100).

But did not explicitly disclose wherein the plurality of clips of the content are selected for display based on a corresponding rating score assigned to each of the plurality of clips; wherein the corresponding rating score for one or more clips of the plurality of clips of the content indicate an importance of the one or more of clips to an overall outcome of the content; 

However, Panchaksharaiah(“125”) et al disclose wherein the plurality of clips of the content are selected for display based on a corresponding rating score assigned to each of the plurality of clips (media guidance application may compute a score for each frame and based on the score of each frame may rank the second plurality of frames, 0101; the media guidance application may select the frame having the highest ranking based on the score, 0102; 0148).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Panchaksharaiah(“125”) to modify Kishore by assigning rating score to video clips for the purpose of improving satisfaction of users.

And Panchaksharaiah (“045”) et al disclose wherein the corresponding rating score for one or more clips of the plurality of clips of the content indicate an importance of the one or more of clips to an overall outcome of the content (the media guidance application may retrieve an importance score associated with a first segment, where the importance score is an indicator of how important the first segment is to the media asset, 0017; 0076-0077).



And Schmouker et al disclose receive information for displaying additional contextual clips of the content corresponding to events of the content which occurred while the plurality of  clips of the content were being displayed; and automatically display the additional  clips of the content clips after the plurality of clips of the content clips are displayed but before the remainder of the content is displayed(said display means display a summary of the audio/video data received during the pause before resuming the playback of said audio/video data received in real time., abstract; invention therefore makes it possible to resume the display of the audio/video data received after a pause time while first displaying the most important data received during the pause time. In this way, the user does not lose the important moments and can gradually resume the display of the data received in real time, col.1, lines 47-52+; when the user wants to resume the display of a programme that he had previously started to view, he reverts to the display mode. The data recorded during the pause time is then displayed onscreen in the form of a summary. In this way, the user rapidly and efficiently views the programme transmitted during the pause time, enabling him to quickly catch up with the live transmission, col.4, lines 59-65; If the user presses pause while he is viewing the summary data, then the construction of the summary continues automatically as described previously until the display mode resumes. All the summary data created during the first pause and created during 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of  Schmouker to modify Kishore and Panchaksharaiah(“125” ) and Panchaksharaiah (“045”)  by displaying additional summary for the purpose of improving satisfaction of the users.

Regarding claim 2, Kishore et al disclose wherein the remainder of the content is displayed starting from the first time point within the content(the user has a better appreciation of the progression of the football game from its beginning up to its current presentation time,0015-0016; 0033;0024).

Regarding claim 3, Kishore et al disclose wherein the remainder of the content is displayed starting from a second time point within the content corresponding to a current distribution of the content (may be resumed from the pause point or stored point of the selected media content event, 0024; When presentation of the retrieved media content event summary segment 202 concludes, presentation of the media content event 204 may resume, 0064).

Regarding claim 5, Kishore et al disclose wherein the content corresponds to a live sporting event and the plurality of clips of the content correspond to highlights of the live sporting event that took place prior to the first time point (The summary of the media content denotes the 
 
Regarding claim 9, Kishore and  Panchaksharaiah (“045”)  and Schmouker et al did not explicitly disclose wherein the plurality of clips of the content are selected for display based on the corresponding rating score for each of the plurality of clips is being greater than or equal to a rating score threshold.

However,  Panchaksharaiah(“125”) et al disclose if the motion of the object is determined by the media guidance application to be greater than a threshold value, the media guidance application may associate the portion with a fast motion characteristic,0087.

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Panchaksharaiah(“125”) to modify Kishore  and Panchaksharaiah (“045”)  and Schmouker by applying threshold technique of Panchaksharaiah(“125”) to Kishore resulting  in wherein the plurality of clips of the content are selected for display based on the corresponding rating score for each of the plurality of clips is being greater than or equal to a rating score threshold for the purpose of displaying contents to the users according to some predefined criteria.

Regarding claim 14, it is rejected using the same ground of rejection for claim 1.  
Regarding claim 15, it is rejected using the same ground of rejection for claim 2.  
Regarding claim 16, it is rejected using the same ground of rejection for claim 3.  
Regarding claim 18, it is rejected using the same ground of rejection for claim 5.  
Regarding claim 19, it is rejected using the same ground of rejection for claim 6.  
Regarding claim 22, it is rejected using the same ground of rejection for claim 9.  
Regarding claim 27, it is rejected using the same ground of rejection for claim 1.  

Regarding claim 28, Kishore et al disclose wherein the one or more controllers are further configured to display a prompt in response to receiving the input for presenting the content while the content is currently being distributed at the first time point within the content, wherein the prompt provides a selectable input for a user to request display of the clips of the content comprising the events of the content which occurred prior to the first time point within the content(an exemplary embodiment presents a relatively small summary selection icon 130, such as pop-up icon, a selection pane, or the like, on the display 112 of the media presentation device 110. The user, by operating their remote control 132, may select the presented icon,0025;0067).

Claims 12-13; 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishore (US.Pub.20140101707) in view of Panchaksharaiah (US.Pub.No.20170332125) and .

Regarding claim 12, Kishore and Panchaksharaiah(“125”) and Panchaksharaiah (“045”) and Schmouker  et al did not explicitly disclose wherein the one or more controllers are configured to display, via the display, the remainder of the content starting from the first time point within the content in response to the input for presenting content without displaying the plurality of clips of the content if the first time point is prior to a minimum threshold time point within the content.

However,  Neumeier et al disclose wherein the one or more controllers are configured to display, via the display, the remainder of the content starting from the first time point within the content in response to the input for presenting content without displaying the plurality of clips of the content if the first time point is prior to a minimum threshold time point within the content (with Neumeier, the system is able to use probability technique as threshold data for comparing data in order to make determination; a probability below a preset lower threshold,0073; set all f values below threshold .epsilon. to zero,0130).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Neumeier to modify Kishore and Panchaksharaiah(“125”) and Panchaksharaiah (“045”) and  Schmouker by using characteristics of probability for the purpose of improving viewing performance. 

Regarding claim 13,  Kishore  and Panchaksharaiah(“125”) and Panchaksharaiah (“045”) and Schmouker et al did not explicitly disclose wherein the one or more controllers are configured to display, via the display, the remainder of the content starting from the first time point within the content in response to the input for presenting content without displaying the plurality of clips of the content if the first distribution time point is after a maximum threshold time point within the content or if a total length of the plurality of clips of the content is greater than a predicted remaining time of the remainder of the content

However, Neumeier et al disclose wherein the one or more controllers are configured to display, via the display, the remainder of the content starting from the first time point within the content in response to the input for presenting content without displaying the plurality of clips of the content if the first distribution time point is after a maximum threshold time point within the content or if a total length of the plurality of clips of the content is greater than a predicted remaining time of the remainder of the content(with Neumeier, the system is able to use probability technique as threshold data for comparing data in order to make determination; If the probability for suspect locations having the greatest probability exceeds a preset threshold,0071-0073; having the greatest probability provided that probability exceeds a threshold for success which is presettable,0075; above some threshold value,0130).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Neumeier to modify Kishore and 
 
Regarding claim 25, it is rejected using the same ground of rejection for claim 12.  
Regarding claim 26, it is rejected using the same ground of rejection for claim 13.  

Claims 6-8; 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishore (US.Pub.20140101707) in view of Panchaksharaiah (US.Pub.No.20170332125) and Panchaksharaiah (20180310045) and Schmouker(US.Pat.No.8358917) and Bowers (US.Pub.No.20150016800).

Regarding claim 6,   Kishore and Panchaksharaiah (“045”) and Panchaksharaiah (“125”)  and Schmouker et al did not explicitly disclose wherein the one or more controllers are further configured to: display, via the display, one or more selectable options for inputting criteria of  clips of the content  to be displayed; and receive at least one input to the displayed one or more selectable options for selecting at least one criteria of  clips of the content ,wherein the transmitted request includes information of the selected at least one criteria of  clips of the content.

However, Bowers et al disclose  wherein the one or more controllers are further configured to: display, via the display, one or more selectable options for inputting criteria of  clips of the content  to be displayed; and receive at least one input to the displayed one or more selectable 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Bowers to modify Kishore and Panchaksharaiah(“125”) and  Panchaksharaiah (“045”) and Schmouker  by applying user interface with options to set or define  or customize length of installment or clips of Bowers to Kishore resulting in wherein the one or more controllers are further configured to: display, via the display, one or more selectable options for inputting criteria of  clips of the content  to be displayed; and receive at least one input to the displayed one or more selectable options for selecting at least one criteria of  clips of the content ,wherein the transmitted request includes information of the selected at least one criteria of  clips of the content.



However, Bowers et al disclose  Media management facility 102 may be configured to provide one or more tools for use by a user to define factors to be used by media management facility 102 to generate discrete installments of a unitary media program. For example, media management facility 102 may provide one or more tools in a user interface for use by the user to provide input to define such factors. This may allow the user to provide input for use by media management facility 102 to generate customized discrete installments of a unitary media program. For example, the user may define factors such as a preferred length of a discrete segment, 0056; 0073-0074; 0033; and see fig.7 and fig.8 with user interface for allowing user to select installments with different durations or lengths.

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Bowers to modify Kishore and Panchaksharaiah(“125”) and  Panchaksharaiah (“045”) and Schmouker  by applying user interface with options to set or define length of installment or clips of Bowers to Kishore resulting in wherein the one or more selectable options comprises an option for setting a total length of time for displaying the plurality of clips of the content for the purpose of allowing users to receive contents according to some predefined conditions.

Regarding claim 8, Kishore and Panchaksharaiah(“125”) and Panchaksharaiah (“045”)  and Schmouker et al did not explicitly disclose wherein the plurality of clips of the content are selected for display further based on the set total length of time for displaying the plurality of clips of the content.

However, Bowers et al disclose wherein the plurality of clips of the content are selected for display further based on the set total length of time for displaying the plurality of clips of the content(the user 904 may utilize the user computing system 902 to access one or more user interfaces provided by system 100 as part of the media service, and to present the user interfaces for use by the user 904 to discover, access, and/or consume media programs and/or discrete installments of media programs distributed by server system 906 as part of the media service,0083;0033;0073).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Bowers to modify Kishore and Panchaksharaiah(“125”) and  Panchaksharaiah (“045”) and Schmouker by applying user interface with options to set or define length of installment or clips of Bowers to Kishore resulting in wherein the plurality of clips of the content are selected for display further  based on the set total length of time for displaying the plurality of clips of the content for the purpose of allowing users to receive contents according to some predefined conditions.


Regarding claim 21, it is rejected using the same ground of rejection for claim 8.  

Claims 10-11; 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishore (US.Pub.20140101707) in view of Panchaksharaiah (US.Pub.No.20170332125) and Panchaksharaiah (20180310045) and Archer (US.Pub.No.20110078001) and Schmouker(US.Pat.No.8358917).

Regarding claim 10, Kishore and Panchaksharaiah(“125”)  and Panchaksharaiah (“045”) and Schmouker et al disclose wherein the one or more controllers are further configured to: transmit a request, for secondary content to be displayed along with the content; receive information for displaying a plurality of secondary content items; and withhold a particular secondary content item during display of the plurality of contextual clips of the content clips based on a timestamp of the particular secondary content item.

However, Archer et al show in fig.9a a system that is capable of holding or pausing the presentation of a commercial while other data or content is displaying on the screen; and the system further discloses video client 110 may request (e.g., based on user input via remote control 150) a particular primary advertisement from content server 205, such as a previously bookmarked advertisement selected from a list of bookmarked advertisements, 0069; video client 110 may also implement DVR capabilities to store linear programming content upon receiving user input to the rating interface. For example, advertisement 130 may be paused at 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Archer to modify Kishore and Panchaksharaiah(“125”) and Panchaksharaiah (“045”) and Schmouker by applying options to pause or to hold presentation commercials during display of rating or other data  of Archer to Kishore resulting  in wherein the one or more controllers are further configured to: transmit a request,  for secondary content to be displayed along with the content; receive information for displaying a plurality of secondary content items; and withhold a particular secondary content item during display of the plurality of contextual clips of the content clips based on a timestamp of the particular secondary content item for the purpose of holding or pausing  presentation of commercial while other contents are displaying on the screen.

Regarding claim 11, Kishore et al disclose wherein the particular secondary content item is withheld from being displayed if the timestamp of the particular secondary content item is after a timestamp of a current playback position of the displayed plurality of contextual clips of the content (see fig.1 and fig.2 where clips are displayed based on time associated with them and video content will be resumed based on time associated with it;0048; 0099; where a particular media content event summary segment 202 concludes prior to the start of the next media content event summary segment 202, that particular media content event summary 

Regarding claim 23, it is rejected using the same ground of rejection for claim 10.  
Regarding claim 24, it is rejected using the same ground of rejection for claim 11.  
                                                                       Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JEAN D SAINT CYR/
Examiner, Art Unit 2425      
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425